WHITHAM, Justice,
concurring.
I concur in the result. In his sole point of error, appellant contends that the trial court erred in denying his timely request to voir dire prospective jurors on issues relating to punishment and thereby deprived him of the effective use of his peremptory challenges. In this connection, appellant insists that the trial court should have allowed him to ask prospective jurors with prior jury service in criminal cases whether they actually assessed punishment in the prior case. I concur with the majority’s disposition of the five arguments advanced under appellant’s sole point of error. As to appellant’s fifth argument, I write to express the different reason I reject appellant’s fifth argument. For the reasons that follow, I find no merit in appellant’s fifth argument. Consequently, I would overrule appellant’s sole point of error and affirm.
I begin by noting that the present case involves a disallowed question to prospective jurors and not an accused’s motion to discover information possessed by the State. Therefore, in my view, the case relied upon by the majority is inapplicable. See Bolden v. State, 634 S.W.2d 710, 712 (Tex.Crim.App.1982). Although Bolden states that “[ajppellant was not allowed to ask members of the panel what their verdicts had been in previous trials,” the issue actually was whether the trial court erred in denying discovery. Bolden, 634 S.W.2d at 712. Hence, I do not read Bolden as authority supporting the majority’s reasoning. This disagreement expressed, I turn to the reason I concur in the majority’s disposition of appellant’s fifth argument.
At oral argument, the State conceded that the information sought by appellant through the disallowed question was, as a matter of practice by the Dallas County District Attorney’s office: (a) kept by that office, and (b) furnished to each prosecutor conducting the voir dire examination of the venire for the prosecutor’s use. Thus, the State admits that the information sought by appellant is important enough to the State to be compiled and used in jury selection. To my mind, if the information sought by appellant bears that degree of relevancy to the State in exercising its peremptory challenges, then the information bears the same degree of relevancy to the appellant.
I recognize, however, that it is not only the right but the duty of the trial court to confine the examination of prospective jurors within reasonable limits. Otherwise, some trials would never terminate. La Rosa v. State, 414 S.W.2d 668, 672 (Tex.Crim.App.1967). This duty does not carry with it, however, the authority to refuse appellant’s counsel the privilege of exam*660ining each juror individually within reasonable limits. La Rosa, 414 S.W.2d at 672. The voir dire process is designed to insure — to the fullest extent possible — that an intelligent, alert and impartial jury will perform the duty assigned to it by our judicial system. La Rosa, 414 S.W.2d at 671. Trial by impartial jury has been considered a bulwark of Anglo-American liberties particularly in criminal cases where it operates as a protection of civil liberties. An impartial jury has been said to be one which favors neither party, which is unprejudiced, disinterested, equitable, and just, and which is composed of jurors who have not pre-judged the merits of the case. La Rosa, 414 S.W.2d at 671.
If we are to have La Rosa’s impartial jury, then in my view an accused must be allowed voir dire on relevant matters. As noted, the information sought had relevancy; otherwise, the State would not go to such lengths to make it available to its prosecutors. Nevertheless, the inquiry does not end at this point. We must look to the relevancy appellant sees in the information sought. In his brief, appellant tells us that "[i]n the pending cause appellant elected to have punishment determined by the jury. It, therefore, was relevant during voir dire to determine whether or not the prospective jurors had any experiences in this regard.” Thus, appellant wished to learn if prospective jurors had previous experience in determining punishment. But as the majority points out, appellant was allowed to ask whether the jury on which the prospective juror previously served was selected to assess punishment. Therefore, the first and allowed question afforded appellant the opportunity to discover the information claimed to be relevant; to wit: if the prospective jurors had previous experience in determining punishment. Hence, I conclude that the disallowed question was unnecessary in the present case. Consequently, the trial court properly confined the examination of prospective jurors within reasonable limits. La Rosa, 414 S.W.2d at 672. Therefore, the trial court did not abuse its discretion in preventing appellant from asking a proper question. Hence, I would overrule appellant’s sole point of error and affirm.